[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 12, 2008
                              No. 08-11515                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 07-00247-CV-4-RS-MD


IN THE MATTER OF CORAZON RAMOS MILLER,


                                                            Plaintiff-Appellant,

                                   versus

MICHAEL B. MUKASEY, U.S. Attorney General,
MICHAEL CHERTOFF, Secretary of Department of Homeland Security,
EMILIO T. GONZALEZ, Director United States Citizenship and Immigration,
LOUISE GERMAINE, Field Office Director – USCIS Jacksonville

                                                          Defendant-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (August 12, 2008)

Before ANDERSON, HULL and HILL, Circuit Judges.
PER CURIAM:

      Corazon Ramos Miller filed a petition to correct her date of birth on her

certificate of naturalization in the district court, which thereafter granted the

government’s motion to dismiss for failure to exhaust her administrative remedies.

Ms. Miller does not argue on appeal that she exhausted her administrative

remedies. Rather, she contends that she should be excused from exhaustion

because it is futile, citing language from the relevant regulation that changing the

date of birth will not be deemed to be justified where, at the time of naturalization,

the naturalized person stated that the date of birth on her certificate was correct.

The government, however, points out that Ms. Miller contends that her former

boyfriend provided her date of birth to immigration officials. The government

argues that there is a “viable possibility” that Ms. Miller could obtain

administrative relief for her claim, and that, therefore, she must exhaust her

administrative remedy before coming to this court.

      We agree with the government. The USCIS must be given the opportunity

to interpret its own regulations before we do so. Accordingly, the judgment of

dismissal by the district court is due to be

      AFFIRMED.




                                               2